Case 1:19-cv-00049 Document 1-1 Filed on 03/22/19 in TXSDFILED
                                                            Page 1 of 12
                                                                              2019-DCL-001 10
                                   2019-DCL-001 10                            2/15/2019 4:02 PM
                                                                              Eric Garza
                              CAUSE NUMBER                                    Cameron County District Clerk
                                                                              By Beatriz Losoya Deputy Clerk

 RAUL RODRIGUEZ                                      §            IN THE DIST^lfcf5(5buRT
 Plaintiff,                                          §
                                                     §             Cameron County - 445th District Court
 vs.
                                                     §                  JUDICIAL DISTRICT
                                                     §
 GREAT LAKES INSURANCE SE                            §
 Defendant                                           §        CAMERON COUNTY, TEXAS



       PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE




TO THE HONORABLE JUDGE OF SAID COURT:


         NOW COMES, RAUL RODRIGUEZ (hereinafter referred to as ("PLAINTIFF"),


and files his Original Petition against DEFENDANT, GREAT LAKES INSURANCE SE


for cause of action would respectfully show the Court the following:


                                        I.       Discovery


         Pursuant to Rule 47 of the Texas Rules of Civil Procedure, PLAINTIFF seeks


damages of monetary relief of over $100,000, but not more than $200,000. PLANTIFF


intends to conduct discovery pursuant to a Level 2 Discovery Control Plan.


                                  II.        Service of Process


         GREAT LAKES INSURANCE SE, may be served with process by serving


citation and a copy of this Original Petition by Certified Mail Return Receipt Requested


on its agent for service at: Texas Department of Insurance, 333 Guadalupe, Austin TX


78701, which can then forward process to Great Lakes Reinsurance c/o Drinker Biddle,


1177 Avenue of the Americas Floor 41, New York, New York 10036-2714.



         GREAT LAKES INSURANCE SE is in the business of insurance in the State of


Texas. The insurance business done by GREAT LAKES INSURANCE SE in Texas


includes, but is not limited to the following:



                                                 1




                                                EXHIBIT A
Case 1:19-cv-00049 Document 1-1 Filed on 03/22/19 in TXSD Page 2 of 12


       1.        The making and issuing of contracts of insurance with the PLAINTIFF;


      2.         The   taking   or   receiving    of application    for   insurance,   including   the


                PLAINTIFF'S application for insurance;


      3.        The receiving or collection of premiums, commissions, membership fees,


                assessments, dues or other consideration for any insurance or any part


                thereof,   including    any      such    consideration    or   payments   from     the

                PLAINTIFF;


      4.        The issuance or delivery of contracts of insurance to residents of this state or


                a person authorized to do business in this state, including the PLAINTIFF;


      5.        The adjusting and inspection of PLAINTFF'S insurance claims;


      6.        Making insurance coverage decisions;


      7.        Taking part in making insurance coverage decisions; and


      8.        Making representations to PLAINTIFF as being an agent for an insurance


                company with authority to make coverage decisions;


                                       III. Jurisdiction and Venue

           Venue of this action is proper in NUECES County, Texas because: the policy at


issue was issued and delivered in NUECES County, Texas; the property insured is


situated in NUECES County, Texas; PLAINTIFF'S losses occurred in NUECES County.


Texas, and all or part of the events made the basis of this lawsuit and giving rise to


PLAINTIFF'S claims and causes of action occurred in NUECES County, Texas.


                                          IV.         Facts


       GREAT LAKES INSURANCE SE and/or its agents committed the actions


alleged against PLAINTIFF in this petition. PLAINTIFF owns the properties located at:


1701 & 1701 'A E. Jackson; 1802- 1804 Rio Hondo Rd; 1806-1808 Rio Hondo Rd.




                                                  2
Case 1:19-cv-00049 Document 1-1 Filed on 03/22/19 in TXSD Page 3 of 12


 Harlingen, TX 78550 with Policy# GRLK0460; Claim# 2018-02035. GREAT LAKES


 INSURANCE SE provided coverage to the PLAINTIFF for such buildings, personal


 property, and other matter. During the term of said policy, PLAINTIFF sustained covered


 losses in the form of a haiPwindstorm event on or about August 26, 2017 in NUECES


 County, and water damages resulting there from, including damage to the architectural


 finishes of the property.


        PLAINTIFF promptly reported losses to GREAT LAKES INSURANCE SE


pursuant to the terms of the insurance policy.        As a result, PLAINTIFF'S property


sustained damage, including the cost of destruction and restoration of the property


necessary to access and fix the damaged areas.         These are covered damages under


PLAINTIFF'S insurance policy with GREAT LAKES INSURANCE SE.                  PLAINTIFF


has been damaged in an amount in excess of the minimum jurisdictional limits of this


Court, including injuries sustained as a result of having conduct business during the


pendency of GREAT LAKES INSURANCE SE'S conduct.


                                  V.     Conditions Precedent


        All conditions precedent have been waived by the insurance company, have been


performed by Plaintiffs, or have otherwise been satisfied. Despite these facts, GREAT


LAKES INSURANCE SE has failed and refused to pay PLAINTIFFS a just amount in


accordance with their contractual obligations, agreements, and representations. Moreover,


Defendant's claims that Plaintiffs did not comply with the contract are barred by waiver,


based on Defendant's breach and noncompliance with the material terms of the insurance


contract. Generally, when one party to contract commits material breach, the other party


is discharged or excused from further performance. Mustang Pipeline Co., Inc. v. Driver


Pipeline Co. Inc., 134 S.W.3d 195, 196 (Tex. 2004).




                                           3
Case 1:19-cv-00049 Document 1-1 Filed on 03/22/19 in TXSD Page 4 of 12


                                   VI. Breach of Contract


          PLAINTIFF purchased an insurance policy with GREAT LAKES INSURANCE


 SE.   PLAINTIFF'S property was damaged by the hail/windstorm and water damage, of


 which are covered under the insurance policy.       GREAT LAKES INSURANCE SE has


 denied and/or delayed payment of PLAINTIFF'S covered claims. GREAT LAKES


INSURANCE SE has no reasonable basis for denying, delaying, or failing to pay


PLAINTIFF'S claims for damages. GREAT LAKES INSURANCE SE knew or should


have known that there was no such reasonable basis to deny, delay, and fail to pay such


claims.     The conduct of GREAT LAKES INSURANCE SE was irresponsible, and


unconscionable. GREAT LAKES INSURANCE SE took advantage of the PLAINTIFF'S


lack of sophistication in insurance and construction matters to a grossly unfair degree.


GREAT LAKES INSURANCE SE has, by its conduct, breached its contract with the


PLAINTIFF. The conduct of GREAT LAKES INSURANCE SE has proximately caused


the injuries and damages to the PLAINTIFF.


                    VII.    Second Cause of Action: DTPA Violations


          PLAINTIFF is a consumer entitled to relief under the Texas Deceptive Trade


Practices—Consumer Protection Act ("DTPA"). By its conduct outlined above, GREAT


LAKES INSURANCE SE has engaged in the following violations of the DTPA which,


together and separately, have been a producing cause of PLAINTIFF'S damages:


(a)       GREAT     LAKES     INSURANCE         SE   made   false   representations   about


        PLAINTIFF'S rights, remedies and obligations under the policies at issue. These


        statements were a misrepresentation of the insurance policies and their benefits in


       violation of §§17. 46(b)(5), (7), (12) and (14), Texas Business & Commerce Code;




                                            4
Case 1:19-cv-00049 Document 1-1 Filed on 03/22/19 in TXSD Page 5 of 12


 (b)    GREAT LAKES INSURANCE SE'S actions constitute an unconscionable course


        of conduct entitling PLAINTIFF to relief under § 17.50(a)(1), (2), (3), and (4) of


        the Texas Business & Commerce Code;


 (c)    GREAT LAKES INSURANCE SE failed to disclose information to PLAINTIFF


        concerning the nature and extent of their insurance policy which was known by


        GREAT LAKES INSURANCE SE at the time for the purpose of inducing


        PLAINTIFF into transactions which he would not have otherwise entered in


        violation of section 17.46(b)(9) and (23), Texas Business and Commerce Code;


(d)     As described above, GREAT LAKES INSURANCE SE violated Chapter 541,


       Texas Insurance Code, entitling PLAINTIFF to relief under section 17.50(a)(4),


       Texas Business and Commerce Code.


        GREAT LAKES INSURANCE SE took advantage of PLAINTIFF'S lack of


knowledge in construction and insurance claims processes, misrepresented losses covered


under the   insurance policy,   and failed to disclose pertinent information regarding


damages to the PLAINTIFF'S property.      GREAT LAKES INSURANCE SE conduct as


described   herein was   a producing    cause   of damages   to   PLAINTIFF    for   which

PLAINTIFF sues. The conduct of the GREAT LAKES INSURANCE SE was more than


just a mistake, and was done "knowingly" and/or "intentionally" as that term is derived


by statute. Because of that, GREAT LAKES INSURANCE SE may be subject to liability


for additional damages under the Texas Deceptive Trade Practices Act.         PLAINTIFF

seeks an award of additional damages under the DTPA in an amount not to exceed three


times the amount of economic damages.


                           VIII.   Unfair Insurance Practices




                                           5
Case 1:19-cv-00049 Document 1-1 Filed on 03/22/19 in TXSD Page 6 of 12


 GREAT LAKES INSURANCE SE failed to inform PLAINTIFF of material facts such as


 the true scope of damage and cost to repair. GREAT LAKES INSURANCE SE failed to


 properly process claims and have misrepresented material facts to the PLAINTIFF.


 GREAT LAKES INSURANCE SE has failed to address all damage to the property and


 its contents causing further damage to the PLAINTIFF.         Further, GREAT LAKES


 INSURANCE SE has intentionally failed to fully investigate the loss; failed to properly


convey all information to PLAINTIFF; and has intentionally ignored damages to the


dwelling.   PLAINTIFF'S property suffered from covered losses and damages of which


GREAT LAKES INSURANCE SE is fully aware. GREAT LAKES INSURANCE SE


has concealed damage known by it to exist.       GREAT LAKES INSURANCE SE has


known about covered windstorm and water damages but has failed to perform proper


testing and concealed facts from PLAINTIFF about the damages, ignoring PLAINTIFF'S


plea for help. GREAT LAKES INSURANCE SE has failed to warn PLAINTIFF of


consequential damage to their property.


       By its conduct outlined above, GREAT LAKES INSURANCE SE committed


unfair practices in the business of insurance prohibited by Chapter 541, Texas Insurance


Code, and the statutes, rules and regulations incorporated therein. GREAT LAKES


INSURANCE SE committed the following acts in violation of Texas Insurance Code and


Texas Administrative Code:


(1)    GREAT LAKES INSURANCE SE failed to, with good faith, effectuate a prompt, fair,


       and equitable settlement of the PLAINTIFF'S claims once liability became reasonable


       clear (Tex. Ins. Code Ann. 541.060(a)(2)(A); Tex. Ins. Code Ann. 542.003(b)(4); 28


       TAC section 21.203(4));




                                           6
Case 1:19-cv-00049 Document 1-1 Filed on 03/22/19 in TXSD Page 7 of 12


 (2)    GREAT        LAKES   INSURANCE        SE        failed   to provide promptly to PLAINTIFF a


        reasonable explanation of the basis in the policy, in relation to the facts or applicable law,


        for denial of the claim or for the offer of a compromise settlement of the claim (Tex. Ins.


        Code Ann. 541.060(a)(3); 28 TAC section 21.203(9));


 (3)    GREAT        LAKES   INSURANCE        SE refused to pay a claim without                 conducting a


        reasonable investigation with respect to that claim (Tex. Ins. Code Ann. 541.060(a)(7);


        TAC section 21.203(15));


(4)     GREAT LAKES INSURANCE SE breached its duty of good faith and fair dealing at


        common law;


(5)     GREAT LAKES INSURANCE SE failed to adopt and implement reasonable standards


       for the prompt investigation of claims arising under the insurer's policies (Tex. Ins. Code


       Ann. 542. 003(b)(3); 28 TAC section 21.203(3));


(6)    GREAT LAKES INSURANCE SE compelled PLAINTIFF to institute a suit to recover


       an amount due under a policy by offering substantially less than the amount ultimately


       recovered in a suit brought by the policyholder (Tex. Ins. Code Ann. 542.003(b)(5); 28


       TAC section 21.203(6);


(7)     GREAT LAKES INSURANCE SE violated the Prompt Payment of Claims Statute (28


       TAC section 21. 203(1 8));


(8)    GREAT        LAKES    INSURANCE        SE       committed     the   following   unfair    methods    of

       competition or deceptive acts or practices in the business of insurance in violation of


       Texas Insurance Code and the Texas Administrative Code by:


       (a)     GREAT LAKES INSURANCE SE made, issued or circulated or caused to be


               made,   issued   or   circulated    an    estimate,   illustration,   circular   or   statement

              misrepresenting with respect to the policy issued or to be issued:


              (i)       the terms of the policy; and/or


              (ii)      the benefits or advantages promised by the policy.




                                                   7
Case 1:19-cv-00049 Document 1-1 Filed on 03/22/19 in TXSD Page 8 of 12


        (b)     GREAT LAKES INSURANCE SE made an untrue statement of material fact


                (Tex. Ins. Code Ann. 541.060(a)(1); 28 TAC section 21.203(1));


        (c)     GREAT LAKES INSURANCE SE failed to state a material fact necessary to


               make other statements made not misleading considering the circumstances under


               which statements were made; and


        (d)     GREAT LAKES INSURANCE SE made statements in a manner that would


               mislead a reasonably prudent person to a false conclusion of material fact.


        (e)    Refusing, a settlement offer under applicable first-party coverage on the basis


               that other coverage may be available or that third parties are responsible for the


               damages suffered, except as may be specifically provided in the policy (Tex. Ins.


               Code Ann 541.060(a)(5); 28 TAC section 21.203(1 1);


GREAT LAKES INSURANCE SE'S conduct as described herein was a producing cause


of damages to PLAINTIFF for which he sues.


                IX.     Breach of the Duty of Good Faith and Fail' Dealing


        From and after the time the PLAINTIFF'S claims were presented to GREAT


LAKES INSURANCE SE, liability to pay the claims in accordance with the terms of


insurance policies referenced above has been reasonably clear. Despite there being no


basis whatsoever on which a reasonable insurance company would have relied to deny


and/or delay payment for PLAINTIFF'S claims, GREAT LAKES INSURANCE SE


refused to accept the claims in totality and pay the PLAINTIFF as the policy required. At


that time, GREAT LAKES INSURANCE SE knew or should have known by the exercise


of reasonable diligence that theft liability was reasonably clear.           GREAT LAKES


INSURANCE SE failed to conduct a reasonable and proper inspection of the claims and


refused to rely on the true facts, resorting instead to producing faulty, incomplete and


biased reasons to avoid paying a valid claim. This constitutes failing to handle or process




                                              8
Case 1:19-cv-00049 Document 1-1 Filed on 03/22/19 in TXSD Page 9 of 12


 the PLAINTFF'S claims in good faith, an affirmative duty placed on GREAT LAKES


 INSURANCE SE, as expressly stated by the Texas Supreme Court in Vail v. Texas Farm


Bureau, 754 S.W.2d 129 at 135 (Tex.            1988). Through the actions described above,


 GREAT LAKES INSURANCE SE breached its duty to deal fairly and in good faith with


 the PLAINTIFF. GREAT LAKES INSURANCE SE'S breach was a proximate cause of


the losses, expenses and damages suffered by the PLAINTIFF for which he sues.


             X.       Texas Insurance Code 542, Subchapter B Delay in Payment


       PLAINTIFF           gave   prompt   notice   of   their   claims   to   GREAT   LAKES


INSURANCE SE. GREAT LAKES INSURANCE SE has engaged in unfair settlement


claims practices      as   discussed   above and    denied and/or has delayed payment       on


PLAINTIFF'S claim. GREAT LAKES INSURANCE SE'S reliance on reports and


estimates from its adjusters and investigating adjusters has been "merely pretextual" and


unreasonable. GREAT LAKES INSURANCE SE'S investigation and use of adjusters'


reports was an "outcome oriented investigation." GREAT LAKES INSURANCE SE


failed to comply with the requirements of Chapter 542 listed herein:


       (a)        Failing to pay PLAINTIFF'S claim within 60 days of receiving all of the


                  items, statements, and forms required by the insurer to secure final proof


                  of loss, of the acceptance or rejection of a claim; and


       (b)        Failing to request all of the items, statements and forms the GREAT


                  LAKES INSURANCE SE reasonably believed at the time would be


                  required from PLAINTIFF'S to pay the claim within              15 days after


                  receiving notice of the claim.


       Pursuant to Texas Insurance Code Chapter 542, Subchapter B, PLAINTIFF is


entitled to recover from GREAT LAKES INSURANCE SE the statutory penalty of 5%




                                               9
Case 1:19-cv-00049 Document 1-1 Filed on 03/22/19 in TXSD Page 10 of 12


 plus the interest rate determined under Section 304.003, Finance Code, on all amounts due


 on PLAINTIFF'S claims, together with attorney's fees, for which they sue.


                                                      XI.


        PLAINTIFF'S allege that as to any terms, conditions, notices, or requests under


 the insurance contract, PLAINTIFF has substantially complied and/or is excused. In the


 alternative, PLAINTIFF makes the allegation of waiver and/or estoppel as to every


 defense or exclusion plead by GREAT LAKES INSURANCE SE as to any exclusion,


 condition, or defense pled by GREAT LAKES INSURANCE SE, PLAINTIFFS would


 show that:


              1.   The clear and unambiguous language of the policy provides coverage for


                   dwelling damage caused by windstorm and water damage, including the


                   cost of access to fix the damaged areas. Any other construction of the


                   language of the policy is void as against public policy;


              2.   Any other construction and its use by GREAT LAKES INSURANCE SE


                   violates section 541 and 542 of the Texas Insurance Code and are void as


                   against public policy;


              3.   Any other construction violates Art.          17.50 of the Texas Business and


                   Commerce       Code,    is   unconscionable,      was   procured     by   fraudulent


                   inducement, and is void as against public policy;


              4.   Any other construction is otherwise void as against public policy, illegal,


                   and volatiles state law and administrative rule and regulation;


              5.   The adoption of any other construction constitutes wrongful or bad faith


                   cancellation   and/or    refusal     to   renew   a   portion   of   PLAINTIFF'S


                   predecessor policy with GREAT LAKES INSURANCE SE.                           In this




                                                   10
Case 1:19-cv-00049 Document 1-1 Filed on 03/22/19 in TXSD Page 11 of 12


                     regard, PLAINTIFF would show that his insurance policy was renewed


                     uninterrupted for many years; and


                6.   The adoption of any other construction constitutes conduct in violation of


                     the laws of this state, including section 541 and 542 of Texas Insurance


                     Code is void as against public policy.


         If this Court finds any ambiguity in the policy, the rules of construction of such


 policies mandate the construction and interpretation urged by PLAINTIFF.                      In the


 alternative,    GREAT       LAKES     INSURANCE         SE   is   judicially,   administratively,   or

 equitably estopped from denying PLAINTIFF'S construction of the policy coverage at


 issue. To the extent that the wording of such policy does not reflect the true intent of all


 parties thereto, PLAINTIFF pleads the doctrine of mutual mistake requiring reformation.


                                      XII. Exemplary Damages


         Plaintiffs would further show that the acts and omissions of Defendant and its


 agents, adjusters, employees and/or representatives complained of herein were committed


 knowingly, willfully, intentionally, with actual awareness, and with the specific and


 predetermined intention of enriching said Defendant at the expense of Plaintiffs. In order


 to punish said Defendant for such unconscionable overreaching and to deter such actions


 and/or omissions in the future, Plaintiffs request exemplary damages pursuant to


 17.50(b)(1) of the Texas Business and Commerce Code and § 541 . 152(b) of the Tex. Ins.


Code.


                                                XIII.


        WHEREFORE, PREMISES CONSIDERED, PLAINTIFF respectfully requests


this Honorable Court for the following relief: That upon final hearing and trial hereof,


this Honorable Court grant to the PLAINTIFF such relief as to which he may show




                                                 11
Case 1:19-cv-00049 Document 1-1 Filed on 03/22/19 in TXSD Page 12 of 12


 herself justly entitled, either at law or in equity; either general or special, including


 declaratory judgment, judgment against the GREAT LAKES INSURANCE SE for actual


 attorney's fees, cost of suit, mental anguish, DTPA violations, Texas insurance code


 violations, statutory penalties, and prejudgment and post judgment interest, including


 judgment for additional damages and punitive damage under the facts set forth in this or


 any amended pleading in exceeding the minimal jurisdicted limits of the court.




                                     XIV.   Jury Demand


        PLAINTIFF requests this Court empanel a jury to sit in the trial of this matter.


 The requisite jury fee will be paid as required by law.



                               XV.    Requests for Disclosure

        Under Texas Rule of Civil Procedure 194, PLAINTIFF requests that GREAT


 LAKES INSURANCE SE disclose, within 50 days of the service of this request, the


 information or material described in Texas Rule of Civil Procedure 194.




                                               Respectliilly submitted,



                                               OMAR OCHOA LAW FIRM
                                               121 N. 10th St.
                                              McAllen, Texas 78501
                                              Telephone: (956) 630-3266


                                              /s/ Omar Ochoa
                                              OMAR OCHOA
                                              State Bar No. 24079813
                                              oochoafelomarochoalaw.com
                                              ATTORNEY FOR PLAINTIFF




                                             12
